BLD-160                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3298
                                       ___________

                               JAMES E. NOTTINGHAM,
                                                Appellant

                                             v.

                      ATTORNEY GENERAL PENNSYLVANIA
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-21-cv-00396)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 26, 2022
              Before: McKee, Greenaway, Jr. and Porter, Circuit Judges

                                  (Filed: July 27, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      Appellant James Nottingham, an inmate proceeding pro se and in forma pauperis,

appeals from the order dismissing his complaint. For the reasons that follow, we will

summarily affirm the District Court’s judgment.

                                            I

      In the operative amended complaint, Nottingham, proceeding in forma pauperis,

sued the Attorney General of Pennsylvania, Josh Shapiro, pursuant to 42 U.S.C. § 1983.

Nottingham, who is currently incarcerated at State Correctional Institute Camp Hill,

alleged police, prosecutorial, and judicial misconduct that spanned his approximately

thirty-two years of contact with the criminal justice system.1 Nottingham also filed

numerous motions, requesting, inter alia, default judgment in his favor, judgment on the

claimed bases of lack of subject matter jurisdiction and fraud, and leave to amend and

supplement his complaint.

      A Magistrate Judge disallowed amendment of the complaint and deemed many of

Nottingham’s additional motions withdrawn because of failure to comply with local

rules. Screening the complaint pursuant to 28 U.S.C. § 1915(e)(2), the Magistrate Judge

also recommended that the complaint be dismissed with prejudice. Nottingham filed

objections and a motion for appointment of counsel. The District Court denied the

counsel motion and several other then-pending motions and adopted the Magistrate

1
  Nottingham previously challenged his present incarceration, filing an unsuccessful civil
rights action and an unsuccessful habeas petition. See Nottingham v. PA Attorney
General, M.D. Pa. No. 4:18-cv-02002; Nottingham v. Harry, et al., M.D. Pa. No. 4:19-cv-
00595. He sought to distinguish his present lawsuit by alleging a pattern of misconduct
that spanned several decades.
                                            2
Judge’s report and recommendation over Nottingham’s objections, including those that

the District Court construed as appeals from the Magistrate Judge’s decisions on

interlocutory orders. Nottingham filed two additional motions, one seeking “a public

writing and congressional investigation into the wrongdoing of this case,” and one, titled

“judgment: fraud upon the court,” invoking Rules 59 and 60 of the Federal Rules of

Civil Procedure. The District Court denied both motions. Nottingham timely appealed,

specifying the order denying his post-judgment motions.

                                            II

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Nottingham’s appeal

from the order denying his motion for reconsideration “brings up the underlying

judgment for review,” we will review the District Court’s order dismissing the complaint

as well as its order denying the post-judgment motions.2 See McAlister v. Sentry Ins.

Co., 958 F.2d 550, 552-53 (3d Cir. 1992). We exercise plenary review over a sua sponte

dismissal of a complaint under § 1915(e). See Dooley v. Wetzel, 957 F.3d 366, 373 (3d

Cir. 2020). To avoid dismissal, “a complaint must contain sufficient factual matter,


2
  The District Court primarily considered the motion under Rule 60(b), on which
Nottingham certainly relied. However, because a pro se pleading “will be judged by its
substance rather than according to its form or label,” Lewis v. Att’y Gen., 878 F.2d 714,
722 n.20 (3d Cir. 1989) (citation omitted), Nottingham’s motion may be fairly construed
as one for reconsideration under Rule 59(e) as well as for relief under Rule 60(b), cf.
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reasoning that pro se filings
should be construed liberally). We note additionally that because Nottingham’s motion
seeking relief under Rules 59 and 60 was timely, it tolled the time to appeal and renders
the appeal timely as to the underlying dismissal order. See Fed. R. App. P.
4(a)(4)(A)(iv).
                                             3
accepted as true, to state a claim to relief that is plausible on its face.” Talley v. Wetzel,

15 F.4th 275, 286 n. 7 (3d Cir. 2021) (cleaned up). “When assessing the complaint, we

are mindful of our obligation to liberally construe a pro se litigant’s pleadings.” Id.

(cleaned up). We review the District Court’s order denying the motion under Rule 59(e)

and Rule 60(b) for abuse of discretion. See Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 673 (3d Cir. 1999); Budget Blinds, Inc. v. White, 536 F.3d 244,

251 (3d Cir. 2008). We may summarily affirm if the appeal does not present a substantial

question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                              III

       We agree with the District Court that Nottingham’s complaint was insufficient to

state a civil-rights claim against the Attorney General. As noted in the District Court, the

Attorney General “does not supervise and oversee the work of local county prosecutors,

local police, state police, or judges,” ECF No. 49 at 11 (footnotes omitted), and

Nottingham has not otherwise sufficiently alleged that Shapiro was personally involved

in any of the decisions made by the various actors involved in Nottingham’s repeated

interactions with the criminal justice system. See Kaucher v. County of Bucks, 455 F.3d

418, 423 (3d Cir. 2006) (“To state a § 1983 claim, a plaintiff must demonstrate the

defendant, acting under color of state law, deprived him or her of a right secured by the

Constitution or the laws of the United States.”); Evancho v. Fisher, 423 F.3d 347, 353 (3d

Cir. 2005) (explaining that a civil rights complaint must allege facts identifying the
                                               4
“conduct, time, place, and persons responsible”); Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988) (holding that plaintiff cannot rely solely on respondeat superior as a

theory of liability).

       In light of these considerations, and for the reasons otherwise given by the District

Court, the District Court properly dismissed the amended complaint. Because the District

Court already provided leave to amend once and further amendment would be futile, it

did not err in declining to grant further leave to amend. See Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). And, having concluded that Nottingham’s

claims lacked merit, the District Court did not abuse its discretion in declining to appoint

counsel.3 See Tabron v. Grace, 6 F.3d 147, 153, 155 (3d Cir. 1993).

       We also conclude that the District Court did not abuse its discretion in denying

Nottingham’s requests for relief under Rule 59(e) and Rule 60 because Nottingham did

3
  We further conclude that the District Court did not err in denying Nottingham’s other
motions, for largely the reasons stated by the District Court. Additionally, Nottingham
failed to challenge most of the motions denied by the Magistrate Judge. It is well
established that a District Court may refer certain pretrial matters to a Magistrate Judge
for disposition, and that any appeal from the Magistrate Judge’s order is to the District
Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a). “As a general rule, we do not
consider on appeal issues that were not raised before the district court in the absence of
exceptional circumstances.” Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245,
251 (3d Cir. 1998). In the District Court, Nottingham only challenged the Magistrate
Judge’s determination that his various motions were deemed withdrawn under M.D. Pa.
Local Rule 7.5 after he did not timely file briefs in support of his motions. We discern no
error in the determination that the challenged motions were considered withdrawn
pursuant to this rule. See United States v. Eleven Vehicles, 200 F.3d 203, 214 (3d Cir.
2000). Nottingham points to no exceptional circumstances with respect to the other,
unchallenged denials; accordingly, we decline to review them. See Cont’l Cas. Co., 150
F.3d at 251.

                                             5
not present a basis to alter or amend or set aside the judgment.4 See generally Lazaridis

v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per curiam); Budget Blinds, Inc., 536 F.3d

at 255. And the District Court did not err in declining to order a “public writing” or a

Congressional investigation.

       Accordingly, because this appeal does not present a substantial question, we will

summarily affirm the District Court’s judgment.5




4
 Nottingham appears to have based his motions on a challenge to the validity of a search
warrant seemingly issued several years ago.
5
  We deny the several motions that Nottingham has filed on appeal, including his requests
that we summarily rule in his favor and/or remand the case to the District Court.
Although Nottingham’s filings are not entirely clear, he appears to raise several
arguments related to the service of process and/or the Defendant’s failure to respond to
his complaint and motions with the District Court and on appeal. In relation to those
arguments, we note that the District Court was authorized to screen the complaint prior to
service of process. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A.

                                             6